Citation Nr: 1549503	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric condition to include post-traumatic stress disorder (PTSD), nervous condition, panic disorder, anxiety, and major depression.
 
2. Entitlement to service connection for an acquired psychiatric condition, to include PTSD, nervous condition, panic disorder, anxiety, and major depression.

3. Entitlement to an increased rating for hypertension, currently evaluated as 20 percent disabling.

4. Entitlement to service connection for diabetes mellitus type II, to include secondary to hypertension.



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 until December 1985 and May 1987 until May 1991.

These matters come before the Board of Veteran's Appeals (Board) from an April 2012 and September 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that in a June 2012 notice of disagreement, the Veteran discharged the Veterans of Foreign Wars of the United States (VFW) as his represenative and has not appointed another. A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time. See 38 C.F.R. § 14.631(f)(1). As such, the Veteran is currently unrepresented.

The issue of entitlement to service connection for headaches, palpitations, dizziness, and weakness have been raised by the record in a March 2011 VA medical examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for diabetes mellitus type II, to include secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed March 1997 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric condition.
 
2. Some of the evidence submitted subsequent to the March 1997 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric condition.

3. The Veteran does not have a mental disorder conforming to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM 5). 

4. Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a diastolic pressure predominantly less than 120.


CONCLUSIONS OF LAW

1. The unappealed March 1997 Board decision which denied service connection for an acquired psychiatric condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.1100, 20.1105 (2015).
 
2. Evidence received since the March 1997 RO decision that denied entitlement to service connection for an acquired psychiatric condition is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100, 20.1105 (2015).

3. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

4. The criteria for an increased rating in excess of 20 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). Notice was provided in February 2011. 

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination was obtained in March 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Acquired psychiatric condition

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314   (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A  (West 2014) (eliminating the concept of a well-grounded claim).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claim for entitlement to service connection for an acquired psychiatric condition was denied by the Board in March 1997, because the record lacked competent evidence showing that a psychiatric disorder was related to military service. The Veteran did not appeal the March 1997 Board decision and it became final. The Veteran submitted a supplemental claim for entitlement to service connection for an acquired psychiatric disorder.

Evidence of record at time of last final denial

At the time of the March 1996 Board denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

Medical records at the time of the last final denial reflect the Veteran with a diagnosis of panic disorder without agoraphobia. (See June 1993 private medical record).

Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA medical records and lay statement attesting to the Veteran's symptoms. A February 2006 VA therapy note and November 2006 VA examination report both reflect the Veteran with anxiety disorder not otherwise specified (NOS). The claims folder also consist of a March 2014 VA examination report which reflects the Veteran with no current mental disorder. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric condition. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The February 2006 and November 2006 were not within the claims file at the time of the March 1997 Board decision. The medical records noted above go to the basis of the Veteran's claim for entitlement to service connection for an acquired psychiatric condition. Thus, the Board finds the medical records to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for an acquired psychiatric condition, is reopened.

De Novo analysis of reopened acquired psychiatric condition claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for an acquired psychiatric condition may be granted on the merits, de novo.

The Veteran contends that service connection for an acquired psychiatric condition is warranted. 

The claims folder consists of a March 2014 VA examination which reflects that the Veteran's symptoms do not meet the diagnostic criteria set forth in the DSM 5 for PTSD or any other mental disorder. The examination report further notes, that the Veteran does not currently have a mental diagnosis related to military service. Lastly, after reviewing the Veteran's claims file, to include his medical history, the examiner concluded that based on the  chart review and clinical interview, the Veteran does not meet the criteria for PTSD, anxiety disorder, schizophrenia, panic disorder, or depressive disorder.

An essential element of the Veteran's claim for service connection for an acquired psychiatric disorder is competent evidence diagnosing the disorder. [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM 5). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board notes, that the Veteran's service connection for an acquired psychiatric condition claim was pending before the AOJ after August 4, 2014. As such, the criteria for DSM 5 apply.

As the claims folder reflects that the Veteran does not have a current disability for VA purposes in conformity with the DSM 5, service connection is not warranted.

The Board acknowledges the Veteran's past diagnoses of various mental conditions, to include anxiety disorder (NOS). However; the claims folder fails to reflect the Veteran with a mental condition meeting the criteria set forth in DSM 5 during the appeal period of this claim.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., feeling anxious). To this extent, the Board finds that the Veteran is competent to report that he experiences symptoms of anxiety; however, he has not been shown to be competent to provide a diagnosis of a mental disorder for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mental disorders for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating Hypertension 

The Veteran's hypertension is rated as 20 percent disabling under 38 C.F.R. § 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension). 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more. A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 

Analysis

A review of the claims folder reflects that the Veteran does not have diastolic blood pressure predominantly of 120 or more. A March 2014 VA medical examination report shows that the Veteran's blood pressure was 139/95, 132/96, and 135/101. Additionally, the claims folder consist of a Mach 2011 VA medical examination which shows the Veteran's blood pressure was 136/90, 130/90, and 122/82. Lastly, a December 2010 treatment record reflects the Veteran's blood pressure as 160/96 and 125/87. 

Taking the entire claims folder in consideration, the record does not reflect that the Veteran has a diastolic pressure predominantly 120 or more in order to warrant a 40 percent evaluation. 

In sum, the competent clinical evidence of record is against a finding that the Veteran has a diastolic pressure predominantly 120 or more.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's hypertension are specifically contemplated within the applicable diagnostic code. In short, the rating criteria reasonably describe the symptomatology associated with the Veteran's hypertension.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e., marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his hypertension. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric condition to include PTSD, nervous condition, panic disorder, anxiety, and major depression and, to that extent, the claim is granted.

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, nervous condition, panic disorder, anxiety, and major depression is denied.

Entitlement to an increased rating for hypertension, currently evaluated as 20 percent disabling is denied.


REMAND

The Veteran has contended that his diabetes mellitus type 2 is related to his military service, to include secondary to his service connected hypertension. The Veteran was afforded a VA medical examination in March 2014. The March 2014 examiner opined that there is no relationship between the Veteran's diabetes and his military service. The examiner further opined that it is less likely that the Veteran's diabetes had its onset within one year from the Veteran's military service. The examiner explained that while the Veteran did have mild glucose levels in 1992 and 1993; it was not in the diabetic range. The examiner further explained that the Veteran's diabetes was likely diagnosed in 2004. While the March 2014 examiner provided an opinion as to whether the Veteran's diabetes is directly related to his military service, the examiner failed to opine as to whether the Veteran's diabetes is a result of any of the Veteran's service connected disabilities, to include hypertension as claimed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The June 2012 VA mental examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for diabetes, to include secondary to diabetes. As such, the Board finds the examination to be inadequate and must remand for a supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. After associating all newly acquired records with the claims file, obtain a clinical opinion. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus type 2 is related to, or aggravated by, any of his service connected disabilities, to include hypertension. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


